 



Exhibit 10.5
AMENDMENT TO EMPLOYMENT
AND NONCOMPETITION AGREEMENT
          THIS AMENDMENT to the Employment and Noncompetition Agreement (this
“Amendment”) between SCI Executive Services, Inc., a Delaware Corporation (the
“Company”), and the undersigned executive of the Company (the “Employee”).
          WHEREAS, the Company and Employee have previously entered into an
Employment and Noncompetition Agreement (the “Agreement”); and
          WHEREAS, this Amendment is intended to (i) supplement and modify such
Agreement (including, if applicable, any amendments or addendums thereto) in
order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and (ii) extend the term of the Agreement; and
          WHEREAS, the parties would like to make certain changes to the terms
of the Agreement;
          NOW THEREFORE, Employee agrees with the Company, in consideration for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, to amend the Agreement as follows, effective as of
the date this Amendment is executed as written below:
          1. Section 1.5(d). Section 1.5(d) is hereby amended by revising
clauses (i), (ii) and (iii) to be and to read as follows:
“(i) bi-weekly salary continuation payments calculated based on Employee’s rate
of salary as in effect immediately prior to Employee’s termination, which shall
continue for a period equal to two years from such date of termination, each of
which shall be treated as a separate payment obligation of the Company, (ii) any
applicable Pro Rated bonus and (iii) continuation of Employee’s Group Health and
Dental coverage and Exec-U-Care program (including pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“Cobra”) to the extent applicable)
for a period of eighteen months beginning the month following such date of
termination, with Employee paying such amount of premiums as would have been
applicable if Employee had remained an employee of the Company.”
          2. Section 1.5(f). The paragraph numbered (3) in Section 1.5(f) is
hereby amended to be and read as follows:
     “(3) Continuation of Employee’s Group Health and Dental coverage and
Exec-U-Care program (including pursuant to COBRA to the extent applicable) for a
period of eighteen months beginning the month following such date of
termination, with Employee paying such amount of premiums as would have been
applicable if Employee had remained an employee of the Company.”
          3. Section 4.14. The definition of “Pro Rated Bonus” in Section 4.14
shall be amended by revising its final sentence to be and to read as follows:
“The Pro Rated Bonus, if any, payable to Employee shall be paid during the
period between January 1st and March 14th of the calendar year immediately
following the date Employee ceases to be employed by the Company.”
          4. The Term of the Agreement is hereby extended to December 31, 2008.

Page 1 of 2



--------------------------------------------------------------------------------



 



     Except as is provided in this Amendment, the Agreement shall remain
unchanged and continue in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
this 30th day of November, 2007.

            SCI EXECUTIVE SERVICES, INC.
      By:   /s/ Curtis G. Briggs         Curtis G. Briggs, Vice President       
        EMPLOYEE
      /s/ Robert L. Waltrip       Robert L. Waltrip           

Page 2 of 2